ON APPELLANT’S motion for rehearing.
BEAUCHAMP, Judge.
Appellant’s attorney has filed a very insistent motion for rehearing. The original opinion treats all of the matters discussed in the motion. Ordinarily, under such circumstance, the motion for rehearing would be overruled without written opinion. The motion now before us, however, is prepared with unusual care and it is not without logic.
That there has been conflict of decisions in the past was recognized in the original opinion. The two authorities upon which appellant chiefly relied were discussed and, we think, were correctly disposed of in the concluding paragraph of the opinion.
Indictments must be drawn so as to inform the accused of the offense with which he is charged. It is also the basis for the admission of evidence. In the case now before us it is immaterial what kind of money or how much was taken. The punishment fixed by statute is the same for a penny as for fifty dollars. It was not necessary that the state prove how much or what kind of money was taken. Under the rules of pleading, both civil and criminal, it should not be necessary to plead something that the state was not required to prove.
This gives us a logical distinction between a case of theft, from the person and the various other kinds of theft of the character discussed in appellant’s motion. While we recognize the force of the motion, we are unable to reach the conclusion which appellant contends for.
The motion for rehearing is overruled.